Citation Nr: 1704208	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  01-04 624A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a back disability, to include arthritis.

2.  Entitlement to service connection for a left sciatic nerve disability, claimed as secondary to arthritis of the back.

3.  Whether a July 1976 RO denial of service connection for bilateral hearing loss was based on clear and unmistakable error (CUE).  

4.  Entitlement to an effective date earlier than December 18, 2009, for the grant of service connection for bilateral hearing loss.

5.  Entitlement to effective dates earlier than April 29, 2005, for the grants of service connection for neuropathy of both legs, granted as secondary to diabetes mellitus.

6.  Entitlement to service connection for a left hand and wrist disability, including degenerative joint disease.

7.  Entitlement to a disability rating greater than 30 percent from January 2004 for coronary artery disease.

8.  Whether a May 2000 RO decision denying service connection for diabetes contained CUE.

9.  Entitlement to an effective date earlier than January 20, 2004, for the grant of special monthly compensation at the housebound rate.

10.  Whether an April 2013 RO denial of service connection for residuals of a cerebrovascular accident, claimed as secondary to diabetes mellitus, was based on CUE.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple RO decisions.  

The issues of entitlement to service connection for arthritis of the back, entitlement to service connection for a left sciatic nerve disability, entitlement to service connection for a left hand and wrist disability and entitlement to a disability rating greater than 30 percent from January 2004 for coronary artery disease were previously denied by the Board in April 2015.  The Veteran perfected an appeal of these denials to the United States Court of Appeals for Veterans Claims (Court).  In February 2016, the Court approved a joint motion for remand filed by both parties to the case, which covers these four issues.  The Veteran and his representative have been notified of their return to the Board and both have submitted further written argument on these matters.

The issues of whether a July 1976 RO denial of service connection for bilateral hearing loss contained CUE; entitlement to an effective date earlier than December 18, 2009, for the grant of service connection for bilateral hearing loss; entitlement to effective dates earlier than April 29, 2005, for the grants of service connection for neuropathy of both legs; whether a May 2000 RO decision denying service connection for diabetes contained CUE; and entitlement to an effective date earlier than January 20, 2004, for the grant of special monthly compensation at the housebound rate were remanded by the Board in April 2015.  The requested actions have been fully accomplished, except as noted below, and they have been re-certified to the Board.

Lastly, the issue of whether an April 2013 RO denial of service connection for residuals of a cerebrovascular accident, claimed as secondary to diabetes mellitus, contained CUE, was recently perfected for appeal by the Veteran and is before the Board as an original appeal at this time.

The Veteran provided sworn testimony in support of his appeals during a November 2014 videoconference hearing before the undersigned Veterans Law Judge.  

The Veteran has submitted a plethora of evidence, much of it duplicative in nature.  However, in May 2016, he waived initial RO review of new evidence.  Therefore appellate consideration may proceed without any prejudice to the Veteran. 

Several statements of the case on a multitude of other claims were issued in January 2017.  No appeal has been filed, and none of these issues is before the Board at this time.

The issues of entitlement to service connection for a left hand and wrist disability, including degenerative joint disease; entitlement to a disability rating greater than 30 percent from January 2004 for coronary artery disease; whether a May 2000 RO decision denying service connection for diabetes contained CUE; entitlement to an effective date earlier than January 20, 2004, for the grant of special monthly compensation at the housebound rate; and whether an April 2013 RO denial of service connection for residuals of a cerebrovascular accident, claimed as secondary to diabetes mellitus, contained CUE are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's current back disorder did not begin during, and is not otherwise related to, active duty service.

2.  The Veteran's currently shown left leg sciatica did not have its inception during, and is not otherwise related to, active duty service.

3.  Entitlement to service connection for left leg sciatica cannot be established secondary to a non-service connected back disability.

4.  The correct facts, as known at the time, were before the VA adjudicators in 1976, and the correct law was applied in the July 1976 RO decision.

5.  The Veteran's application to reopen the previously-denied claim for service connection for bilateral hearing loss was received by VA on December 18, 2009, and service connection was granted effective as of that date; there were no earlier informal or unaddressed claims regarding hearing loss.

6.  The Veteran's application for service connection for complications of diabetes was received by VA in January 2005; the initial diagnosis of lower extremity neuropathy was rendered on April 29, 2005; there were no earlier informal or unaddressed claims regarding lower extremity neuropathy.  


CONCLUSIONS OF LAW

1.  Service connection for a back disability, to include arthritis, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  Service connection for left leg sciatica, to include as secondary to arthritis of the back, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

3.  The July 1976 denial of service connection for bilateral hearing loss was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. §§ 3.104, 3.105(a) (2016).

4.  The criteria for the assignment of an effective date prior to December 18, 2009, for the grant of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.400 (2016).

5.  The criteria for the assignment of an effective date prior to April 29, 2005, for the grant of service connection for peripheral neuropathy of both legs have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.400 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

Initially, we observe that the authors of the joint motion for partial remand did not identify any problems with the Board's notice or assistance discussion with regard to the back issue or the sciatic nerve claim.  The back issue was remanded solely for additional discussion of a particular piece of medical evidence, while the dependent sciatic nerve claim was essentially held in abeyance until the completion of the back issue. 

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The Veteran has been notified via numerous letters of his own and VA's duties for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

During the November 2014 hearing on appeal, the Veteran was given the opportunity under oath to express his contentions.  Additional sources of evidence which might support his appeal were explored and discussed.  See Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010). 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service treatment records and all available post-service medical records identified by the Veteran have been obtained for review.  The Veteran has been provided with VA examinations pertinent to the issues decided here.  These medical examinations are adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on these claims.  38 C.F.R. § 3.159(c)(4); Brockway v. McDonald, 15-377 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim and no further assistance to develop evidence is required.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Applicable laws and regulations

To establish a right to compensation for a present disability on a direct basis, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

When a chronic disease such as arthritis becomes manifest to a degree of 10 percent within one year of the veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Disability which is proximately due to or the result of a service-connected disease or injury also shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.

Previous determinations which are final and binding, including decisions of service connection and degree of disability will be accepted as correct in the absence of clear and unmistakable error.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  In Thompson v. Derwinski, 1 Vet. App. 251 (1991), the Court held that a difference of opinion as to the facts or a disagreement with the original rating and its interpretation of the facts is not the type of administrative reversible error contemplated under 38 C.F.R. § 3.105(a).  

The Court has stated that "[c]lear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  A claimant must assert more than a disagreement as to how the facts were weighed or evaluated.  Russell v. Principi, 3 Vet. App. 310 (1992).  "To prove the existence of [clear and unmistakable error] as set forth in § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision."  Bustos v. West, 179 F.3d 1378, 1380 (1999).  

In order to determine whether the rating decision at issue contained CUE, a review of the law and evidence which was before the rating board "at that time" must be undertaken.  See 38 C.F.R. § 3.104(a).  "A determination that there was 'clear and unmistakable error' must be based on the record that existed at the time of the prior...decision."  Russell, supra at 314.  In other words, the Board cannot apply the benefit of hindsight to its evaluation of the rating board's earlier actions in determining whether CUE existed.

In general, the effective date of an award based on an original claim for benefits is based on the filing of a claim for such benefits.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.151.  See Wells v. Derwinski, 3 Vet. App. 307 (1992).  Benefits are generally awarded based on the date of receipt of the claim.  38 C.F.R. § 3.1(r), 3.400.  Specifically with respect to service connection granted on a direct basis, governing regulation provides that the effective date will be the day following separation from active service or the date entitlement arose, if the claim was received within one year after separation from active duty; otherwise the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  Service connection based upon a legal presumption, such as that regarding herbicide exposure, is effective on the date entitlement arose, if the claim is received within one year after separation, otherwise the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(ii).  All effective date determinations must be based upon the facts found, unless otherwise specifically provided.  38 U.S.C.A. §§ 5101, 5110; 38 C.F.R. § 3.400.

An informal claim is any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).

Joint motion for partial remand from the Court

	Back

The parties to this case agreed that the Board's April 2015 decision failed to discuss the significance of a particular January 1981 treatment note reflecting complaints of back pain and stiffness and that remand was required for such discussion.  Careful review of the multiple medical records on file reveals a handwritten treatment note which is difficult to interpret.  However, there is a notation dated in January 1981 showing that the Veteran had been beaten up by the police in January 1981, with multiple swellings, bruises, and scratches.  A notation directly below is dated in February 1981 and notes that the Veteran's back was painful and stiff, and shows the prescription of a muscle relaxant.

The Veteran contends his back problems had their inception in service when his drill instructor picked him up and threw him on concrete.  

The Veteran had filed a prior claim for entitlement to service connection for a back disability, which was denied by the RO in November 1998.  The Board reopened the claim in April 2015 based upon new and material evidence submitted since the 1998 denial.  In the Board's April 2015 decision, the Board essentially found that no medical nexus between the drill instructor incident or any other incident during service had been established.  In so finding, the Board noted that the only recorded complaint of back pain in service was a January 1969 complaint of lower back pain on his left side in conjunction with an episode of abdominal pain.  No complaints or symptoms were noted during his initial VA examination in April 1969.  

The Board found particularly probative the fact that the Veteran did not file a claim relating to back pain until 1998, nearly thirty years after his separation from active service.  As he had filed multiple claims for service connection prior to 1998, he was obviously aware of the process for filing for VA disability benefits since his separation from active service.  Thus, his failure to seek benefits or make any complaint of any back pain for nearly three decades provides evidence against his appeal.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

The Board also found that the Veteran's post-service medical records showed the Veteran had initially sought treatment for back symptoms in 1991.  This statement appears to have been inaccurate, as the medical records noted above show not only the January 1981 altercation with the police, but also a January 1978 automobile accident after which the Veteran reported having back pain.  

Other than the goal of correcting this factual mistake, it is difficult to understand why the authors of the joint motion for remand viewed either of these notations as favorable to the Veteran's claim.  Neither the 1978 automobile accident nor the 1981 altercation with police are related to service in any way, which is an element that would need to be established for a grant of service connection.  There is no suggestion of such a relationship in the medical reports themselves, as the treating physician merely noted the Veteran's complaints and prescribed Tylenol after the accident and prescribed a muscle relaxant after the altercation.  In terms of the timeline, these reports are not within any proximity to service so as to allow a presumption of service connection.  More importantly, however, they both reflect acute trauma occurring in 1978 and again in 1981, which is entirely unrelated to service, with no notation of continuity of symptoms since service.    

The Board is required to discuss evidence favorable to the claimant.  Daves v. Nicholson, 21 Vet. App. 46 (2007).  However, the Board must review the entire record, and does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  In this case, the explicit review and consideration of the 1981 medical record reflecting complaints of back pain and stiffness following an altercation with police does not change the analysis that no nexus to service has been established.  

In sum, the Board finds the evidence does not establish the Veteran's currently diagnosed back disability began during, or was otherwise caused by, his active duty service.  Although the Veteran complained of back pain shortly before his separation from active service, no chronic disorder was diagnosed at that time.  Additionally, the Veteran did not include back symptoms on his initial claim for VA disabilities filed that month.  In fact, the Veteran did not seek any medical treatment, or make any complaint of, any back pain until 1978, nearly ten years after his separation from active service.  The 1978 complaint was explicitly related to an automobile accident, and no suggestion of a relationship to service was made at that time, by his physicians or by the Veteran himself.  The extensive medical evidence included in the claims file does not contain any medical opinion relating the Veteran's current back disability to his active duty service.  Because arthritis is not shown within one year of the Veteran's discharge from service, service incurrence cannot be presumed under law.  Therefore, the elements of service connection have not been met, and service connection for a back disorder is denied.

	Left sciatic nerve disability

This issue was remanded by the Court because the Veteran claims his left leg sciatica is caused by arthritis in his back; thus, the claim is dependent upon a successful grant of service connection for a back disability.  In light of the disposition reached above, that service connection is not warranted for a back disability, secondary service connection is not available.  

We also find that direct and presumptive service connection is not warranted as there is no indication the Veteran experienced this problem during service or within a year of service.  Rather, post-service treatment records reflect the Veteran was first diagnosed with left leg sciatica in April 2010, over forty years after his separation from active duty service.  Moreover, during this April 2010 appointment the Veteran reported his left leg sciatic pain began after a fall approximately five days earlier.  Therefore, by the Veteran's own statements made during the course of medical treatment, his left leg sciatica did not begin until several decades after his separation from active duty service, providing probative evidence against his appeal.

There is no medical evidence indicating any other relationship between left leg sciatica and service.  

The preponderance of the evidence is against the claim, as a left sciatic nerve disability did not have its inception during service, or within one year of service, and is not shown to be related to service in any other way.  The appeal is denied.  

Board remand issues

      Whether a July 1976 RO denial of service connection for bilateral hearing loss was based on CUE.  

During the November 2014 hearing on appeal, the Veteran testified that he had been diagnosed with hearing loss while he was on active duty and that he should have been granted service connection when he requested it in 1976.    

Review of the Veteran's service treatment records reveals no complaints or diagnosis of hearing loss during service.  The report of an April 1969 VA examination reflects that his ears were deemed to have been normal and hearing loss was not noted.  

The Veteran did not file a claim for entitlement to service connection for hearing loss until July 1976.  In that claim, he asserted he had been treated for hearing loss during service in Vietnam and that he had been treated by a staff doctor at his place of employment in January 1976.  The RO performed no evidentiary development, and did not attempt to obtain the January 1976 employment records to support the Veteran's claim.  Rather, the RO simply denied the claim later in the same month, on the basis that the Veteran's service treatment records were negative for complaint or treatment of hearing loss.  The Veteran did not appeal this decision.
In Cook v. Principi, 318 F.3d 1334 (Fed. Cir.) (2003), the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) held that a breach of a duty to assist cannot constitute CUE.  The Federal Circuit Court, citing Caffrey v. Brown, 6 Vet. App. 377, 383 (1994), noted that a CUE claim is an attack on a prior judgment that asserts an incorrect application of law or fact and that an incomplete record, factually correct in all other respects, is not CUE.  

In this case, under current standards, the RO should have sought the Veteran's employment records in 1976 prior to reviewing the claim for service connection for hearing loss.  However, this was not the state of the law in 1976, as the legal concept of the VA's duty to assist had not yet been developed.  Even today, however, a failure in the duty to assist cannot constitute CUE, as interpreted by the Federal Circuit Court.  The law simply provides no remedy for the failure in the duty to assist which occurred forty years ago.

The law surrounding service connection has remained the same since 1976.  Absent a showing of a current disability and a connection to service, service connection is not warranted.  In 1976, the RO accurately noted that the Veteran's service treatment records did not reflect complaints of hearing loss, as the Veteran had claimed in his application, and his hearing had been noted to be normal during the 1969 VA examination.  Thus, the evidence, as it stood before the RO in 1976, did not support a grant of service connection for hearing loss under the law in effect at the time.  We are therefore unable to identify any CUE in the 1976 decision.  The appeal is denied.

      An effective date earlier than December 18, 2009, for the grant of service connection for bilateral hearing loss. 

The Veteran filed a claim for service connection for hearing loss again in December 2009.  The RO reopened the prior denial and granted service connection based upon a new medical opinion which linked the Veteran's military occupational specialty of automobile mechanic to his hearing loss.  An effective date of December 18, 2009, was assigned to reflect the date the VA had received the Veteran's claim to reopen.  The Veteran filed a timely notice of disagreement, asserting that he had initially filed a claim for hearing loss in 1970 and that the award should have dated back to that claim.

The Veteran is simply incorrect in his assertion that he filed a claim for hearing loss in 1970.  His January 1969 claim was for a skin rash affecting his neck and face, tonsillitis, and residuals of a left arm injury.  He next filed a claim for disabilities of his eyes and his right leg in February 1972.  He filed his first claim involving hearing loss in 1976.  The next claim was the successful one which he filed in December 2009.  

There is nothing in the record which could be interpreted as a formal or informal claim to reopen the previously-denied claim for entitlement to service connection bilateral hearing loss prior to December 2009.  The law provides that VA medical records are constructively of record in VA claims.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  As a practical matter, however, VA adjudicators cannot troll through medical records searching for possible eligibility; rather,  VA adjudicators review claims that are filed.  Importantly, medical evidence reflecting treatment for and diagnosis of a condition does not constitute, by itself, an informal original claim for compensation under 38 C.F.R. § 3.155(a), "because the mere presence of the medical evidence does not establish an intent on the part of the veteran to seek" service connection for that condition.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326 (Fed. Cir. 2006).

We therefore hold that the RO has assigned the earliest possible effective date under the law.  The appeal for an earlier effective date is denied.  

      Effective dates earlier than April 29, 2005, for the grants of service connection for neuropathy of both legs. 

Service connection for neuropathy of both legs as secondary to service-connected diabetes was granted in an August 2005 RO decision.  The RO assigned an effective date of April 29, 2005, reflecting the date of a VA examination which confirmed the diagnosis and the causal relationship to the service-connected disability of diabetes.  
The Veteran submitted a timely notice of disagreement as to the effective date for the grant of service connection in October 2005.  In this statement, he asserted that he had experienced numbness and tingling during service due to his exposure to herbicides.  The RO issued a Statement of the Case in April 2006 and the Veteran filed a timely substantive appeal in April 2006.  The matter has remained in appeal status since that time.

The Board remanded this appeal in April 2015 because it was inextricably intertwined with the claim for CUE in the May 2000 decision which denied service connection for diabetes.  However, upon careful review of the particular facts of this case, the Board finds that we may resolve this matter at this time.  
 
With regard to the Veteran's assertion that he experienced numbness in his legs during service, we do not doubt his statement.  He did not, however, report such symptomatology at the time, and he did not file a VA claim for numbness when he was discharged from service either.  

It is important to explain that service connection for peripheral neuropathy was not granted on the basis that the disability was incurred during service, or was proximately-caused by exposure to herbicides in service.  Service connection for neuropathy was granted because it is secondary to diabetes.  It is a technical, but legally-important, distinction.  Although the diabetes was deemed to have been caused by herbicide exposure, the Veteran's neuropathy has not been so adjudicated.  Rather it is one level removed, as VA has deemed the neuropathy to be secondary to diabetes.  

The primary analysis in any earlier effective date claim rests upon the date of filing a claim for the benefit sought, however.  As explained above, service connection cannot be effective prior to the date entitlement to that benefit arose.  In this case, although the Veteran filed a claim for secondary effects arising from diabetes in January 2005, the disability of peripheral neuropathy of both legs was not identified until the April 2005 VA examination.  April 2005 is therefore when the date entitlement to this benefit arose.  

The Veteran's statements that he had previously experienced symptoms of numbness in his legs cannot serve as evidence that he was entitled to the benefit of service connection earlier, as the medical diagnosis of peripheral neuropathy requires medical expertise which the Veteran is not shown to possess.  Likewise the causal relationship between diabetes and peripheral neuropathy requires medical expertise.  The earliest point that such medical expertise was applied to the Veteran's symptoms was in April 2005, during the VA examination which was ordered for the purpose of assisting the Veteran in developing evidence to support his claim.  

Even if the Veteran's statements could serve as independent evidence of this disability earlier than April 2005, he had not filed a claim, or an informal claim, or even mentioned the symptoms to VA prior to January 2005.  As above, there is nothing in the record which could be interpreted as a formal or informal claim for entitlement to service connection for peripheral neuropathy of both legs, prior to January 2005.  We therefore hold that the RO has assigned the earliest possible effective date under the law.  The appeal for an earlier effective date is denied.  


ORDER

Service connection for a back disability, to include arthritis, is denied. 

Service connection for a left sciatic nerve disability is denied.

The motion to revise the July 1976 RO decision which denied service connection for bilateral hearing loss is denied.

An effective date prior to December 18, 2009, for the grant of service connection for bilateral hearing loss, is denied.

An effective date prior to April 29, 2005, for the grant of service connection for peripheral neuropathy of both legs, is denied.


REMAND

Joint motion for partial remand from the Court

	Left hand and wrist disability

This claim was previously denied on the basis that the Veteran does not have a disability involving his left hand and wrist.  However, the authors of the joint motion for partial remand noted that the Veteran testified he has a scar on his left palm from a cut he suffered in service and 2009 treatment records showed some impairment in left hand strength.  This raises the question of whether the Veteran may have a disability involving his left hand and/or wrist.  Therefore, upon remand, a VA examination should be provided to identify all impairment and/or symptoms involving the Veteran's left hand and wrist and, if any is identified, for a medical nexus opinion.  

	Increased rating for coronary artery disease

The Board's decision to deny a disability rating in excess of 50 percent for coronary artery disease was based in part upon the report of a February 2013 VA examination.  Review of the examination report shows that the Veteran had had an exercise stress test in May 2012, which was interpreted as "negative," but no METS (metabolic equivalent) level was reported from this test.  Instead the examiner assigned an interview-based METS level of >3-5 METS.  The examiner did not explain why the less-precise exercise test was not used to identify the Veteran's current METS level.  One of the comments that the examiner made in this report was that the Veteran's METS level was not solely due to the Veteran's heart disease, and that she was unable to estimate the percentage of the METS level limitation that was solely due to the heart condition.  Review of the report itself shows that the examiner explained that the limitation in the Veteran's METS level was due to several factors, and it was not possible to accurately estimate the percentage of limitation which was due to coronary artery disease.  The examiner identified the other disabilities which impacted the Veteran's METS level as osteoarthritis, a pulmonary restrictive pattern, and multiple musculoskeletal problems.  The examiner also attributed the Veteran's shortness of breath to his pulmonary disease, rather than to his heart disease.   

In light of the concerns expressed by the authors of the joint motion for partial remand, and in consideration of the Veteran's testimony that he believes his heart disease is worsening, the Board holds that another VA examination is warranted to ensure that the duty to assist the Veteran has been fulfilled.  

Board remand issue

      An effective date earlier than January 20, 2004, for the grant of special monthly compensation at the housebound rate. 

In the Board's April 2015 decision, this claim was remanded as intertwined with the adjudication of the various CUE claims and effective date claims.  As several of these claims remain outstanding, we still cannot evaluate the appeal for an effective date earlier than January 20, 2004, for the grant of special monthly compensation at the housebound rate.  Thus, it is again remanded pending the adjudication of the various CUE claims and effective date claims.  

	Whether a May 2000 RO decision denying service connection for diabetes contained CUE.

In April 2015, the Board remanded this issue as inextricably intertwined with other issues on appeal, to allow the RO to perform an initial adjudication of the Veteran's CUE claim.  In November 2015, the RO found no CUE in prior RO decisions of May 2000, May 2002, and December 2003, all involving the question of service connection for diabetes.  

The Veteran submitted a timely notice of disagreement with this decision in August 2016.  After a notice of disagreement has been filed in any claim, the RO is required to issue a statement of the case containing a summary of the evidence, the applicable laws and regulations, and an explanation as to the decision previously reached, unless the Veteran has withdrawn the notice of disagreement.  38 C.F.R. §§ 19.26, 19.29.  Technically, when there has been an initial RO adjudication of a claim and a notice of disagreement has been filed as to its denial, thereby initiating the appellate process, a remand is required for procedural reasons.  Manlincon v. West, 12 Vet. App. 238 (1999).

Thus, the Board accepts limited jurisdiction over this matter, for the sole purpose of remanding to order issuance of a statement of the case along with information about the process for perfecting an appeal as to this claim, if the Veteran so desires.  A Statement of the Case must contain a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination.  38 C.F.R. § 19.29.    

New issue

	Whether an April 2013 RO decision denying service connection for residuals of a cerebrovascular accident was based on CUE.

In a November 2015 decision, the RO found that an April 2013 denial of service connection for residuals of a cerebrovascular accident, claimed as secondary to diabetes mellitus, did not involve CUE.  The Veteran has perfected a timely appeal to the Board regarding this denial.  In his March 2016 substantive appeal, however, he requested a Board hearing on this matter, to be held via videoconference.  

The Veteran is entitled to have a hearing before a Veterans Law Judge for the purpose of presenting argument and testimony relevant to the issue on appeal.  38 C.F.R. § 20.700.  Therefore, a remand is required to accord due process in this appeal.
  
Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA examination to identify any disability or impairment in the Veteran's left hand and/or wrist.  The claims folder should be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.  In particular, the examiner is requested to identify any scarring on the Veteran's left palm, and whether the Veteran has reduced strength in the left hand and/or wrist.  If current, chronic disability is identified, then the examiner should render an informed opinion as to whether it is more, less, or equally likely that the current disability is related to service in any way.

2.  The Veteran should be afforded a VA cardiology examination to identify all impairment related to his service-connected coronary artery disease.  The claims folder must be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner should be performed, to include METS testing, unless such testing is medically contraindicated.  If that is the case, the examiner should explain why the METS testing is not indicated.  The examiner should determine which measure of cardiac impairment is a better indicator of the Veteran's own cardiac status and explain why.  The complete rationale for all conclusions reached must be fully explained. 
      
3.  After the development requested above has been completed, the RO should again review the record on the claims for service connection for left wrist/hand and an increase for coronary artery disease.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

4.  The RO should furnish the Veteran with a Statement of the Case pertaining to the issue of whether prior RO decision denying service connection for diabetes contained CUE.  The claim will not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal.

5.  After accomplishing the CUE review, the RO must review the Veteran's claim for entitlement to an earlier effective date for the grant of special monthly compensation at the housebound rate.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case.

6.  The RO should schedule the Veteran for a videoconference hearing before a Veterans Law Judge for the purpose of presenting sworn testimony in support of his appeal asserting CUE in the prior denial of service connection for residuals of a cerebrovascular accident. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).   This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


